11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

J.C. Pace, LTD.,                             * From the County Court at Law
                                               of Nolan County,
                                               Trial Court No. 2014.

Vs. No. 11-13-00133-CV                       * February 12, 2015

Odilia Sanchez,                              * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse that portion of the trial court’s judgment in which it
awarded sanctions and render judgment that Odilia Sanchez take nothing on
her sanctions claim. In all other respects, the judgment of the trial court is
affirmed. The costs incurred by reason of this appeal are taxed against Odilia
Sanchez.